COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00064-CV


QuikTrip Corporation                       §    From the 393rd District Court

v.
                                           §    of Denton County (2009-60224-393)
Glenn Goodwin, Individually and on
Behalf of the Estate of Melanie
Therese Goodwin, and Peggy                 §    November 13, 2014
Goodwin, Individually and on Behalf
of the Estate of Melanie Therese
Goodwin                                    §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed, and we render a take-nothing judgment for QuikTrip

Corporation.

      It is further ordered that appellees Glenn Goodwin and Peggy Goodwin

shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston